Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 23, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146662                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 146662
                                                                    COA: 301492
                                                                    Wayne CC: 10-006812-FC
  DARRYL WILLARD CAIN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 20, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals opinion
  stating that a “completed larceny” is an element of unlawfully driving away a motor
  vehicle (UDAA). A “completed larceny” is not an element of UDAA because the
  offense does not require felonious intent, only movement of the vehicle without the
  owner’s consent. MCL 750.413; People v Stanley, 349 Mich 362, 364 (1957) (“Intent to
  steal is not an ingredient of the offense.”). Instead, UDAA merely requires driving or
  taking away a motor vehicle without the owner’s consent. See MCL 750.413. We
  otherwise AFFIRM the Court of Appeals holding that defendant’s multiple punishments
  for carjacking and UDAA do not violate his double jeopardy rights because UDAA
  requires proof that defendant moved the vehicle, which carjacking does not, and
  carjacking requires proof of the use of force or violence, or the threat thereof, which
  UDAA does not. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 23, 2013
           p1016
                                                                               Clerk